Citation Nr: 0707313	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-07 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, right knee injury, status post ACL 
reconstruction.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected right 
knee disability. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that denied the benefits sought on 
appeal. The veteran, who had active service from November 
1988 to July 1994, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The issue of an increased rating for residuals of right knee 
injury is addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  The veteran is service connected for residuals of right 
knee injury, status post ACL reconstruction.

2.  The veteran's service-connected right knee disability did 
not cause his low back disorder, but does increase the 
severity or worsen the low back disorder. 


CONCLUSIONS OF LAW

The requirements for service connection for the degree of 
aggravation to a low back disability which is proximately due 
to or the result of a right knee disability have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.310 (2006) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in May 2003.  The RO provided the 
requisite notification regarding the evaluation or the 
effective date that could be assigned if service connection 
were granted in April 2006 and September 2006 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also fulfilled the duty to assist.  With regard to 
the veteran's claim for service connection for a low back 
disorder, this decision effects a complete grant of the 
benefit sought on appeal.  Therefore, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.159.  

In addition, the veteran and his representative have been 
kept appraised of the RO's actions in this case by way of the 
Statement of the Case, and have been informed of the evidence 
considered, the pertinent laws and regulations and a 
rationale for the decision reached in denying the claims.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to address the veteran's appeal.  

The veteran has claimed that his low back disability should 
be service-connected as secondary to his service-connected 
right knee disability. A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected. In addition, a disability which 
is aggravated by a service-connected disability shall be 
service-connected. When service connection is established for 
a secondary condition it shall be considered as part of the 
original condition. 38 C.F.R. § 3.310(a). Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 38 C.F.R. § 
3.310(a); Allen v Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran has been granted service connection for residuals 
of right knee injury.  Of record is a July 2001 opinion 
statement which reflects a diagnosis of severe degenerative 
changes of the lumbar spine with disc bulges at L5-S1 and 
L3/4.  His treating physician attributed the degenerative 
changes to the veteran's active lifestyle and recommended a 
change in his exercise program to limit impact exercises.  

The veteran was provided a VA examination in November 2003.  
At that time the veteran complained of pain and limitation of 
motion in the lumbar spine.  The examiner concluded that the 
veteran's low back pain was unrelated to his right knee 
disability, although 30 percent of his back pain was 
aggravated by the knee disability.  Another VA examination 
was performed in May 2005.  The examiner concluded that some 
of the veteran's low back pain is made worse by his right 
knee.  The examiner noted that the veteran favors his right 
knee, which causes a gait abnormality that could aggravate 
his back.  The examiner estimated that the veteran's right 
knee disability aggravates his low back condition 10 to 20 
percent. 

The veteran has submitted a March 2004 opinion statement from 
his private physician which states that it is reasonable to 
conclude that his lower back condition is either aggravated 
or related to his service connected knee disability.  Also of 
record is a May 2006 opinion statement which concludes the 
veteran's right knee condition is directly related to his 
recurrent lower back condition.  

The current medical evidence demonstrates a diagnosis of 
lumbar stenosis with herniated nucleus pulposus and lumbar 
neuritis.  The May 2006 opinion statement which attributes 
the veteran's low back disorder to an abnormal gait caused by 
the service-connected right knee disability is outweighed by 
medical evidence indicating the low back disorder was 
manifested in 2001 and the fact that earlier medical records 
note a normal gait and attribute the degenerative changes to 
the veteran's active lifestyle.  

However, several medical opinions of record indicate the 
veteran's low back disability has been aggravated or worsened 
by his service-connected right knee disability.  The March 
2004 statement from the veteran's private physician and 
November 2003 and May 2005 statements from the VA examiner 
are more probative than the May 2006 opinion statement in 
this regard.  As such, the Board concludes that the criteria 
for service connection for the degree of additional 
disability are met.  

While the VA examiner was not able to definitively quantify 
the extent to which the veteran's low back disability has 
been worsened by the service-connected right knee disability, 
this is not a basis for denying service connection.  See 
Mitteleider v. West, 11 Vet. App. 181, 182 (1998).  In making 
this determination, all reasonable doubt has been resolved in 
favor of the veteran. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for the degree of aggravation to 
low back disorder which is proximately due to or the result 
of a right knee disability is granted. 


REMAND

The Board notes that during his September 2006 hearing the 
veteran indicated that his service- connected right knee 
disability had deteriorated since his last evaluation, which 
the Board observes occurred in May 2005.  In addition, VA 
examinations performed in December 2004 and May 2005 note the 
presence of a questionable interarticular loose body.  Given 
these circumstances, the Board is of the opinion that the 
veteran should be afforded a VA examination to assess the 
current severity of his right knee disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required. Accordingly, this 
case is REMANDED for the following actions:

The veteran should be afforded an 
examination of his right knee to 
ascertain the severity and manifestations 
of that disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
report complaints and clinical findings 
in detail.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional functional limitations, and if 
possible, express the degree of 
functional limitations in terms of 
additional degrees of loss of motion.  
Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the veteran's 
service-connected right knee disability 
produces in his capacity for performing 
substantially gainful employment.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


